Dissenting Opinion by
Mr. Justice Cohen :
In view of thé reasonable expectations and customary conduct of the traffic world, it is anomalous to fail to recognize that, if the alleged facts are found, the defendant had, as a matter of law, a duty under the common law of negligence to signal to plaintiff that it was coming to a stop. In this respect, the standard of conduct required of defendant was not a question for the jury. It was a question of law. Thus, while the trial court may have erred in deriving the duty from The Vehicle Code the error was harmless.
Accordingly, I would affirm.